Case 6:21-cv-00158-WWB-EJK Document 1-2 Filed 01/22/21 Page 1 of 5 PagelD 11

EXHIBIT
Case 6:21-cv-00158-WWB-EJK Document 1-2 Filed 01/22/21 Page 2 of 5 PagelD 12

IN THE CIRCUIT COURT OF THE
SEVENTH JUDICIAL CIRCUIT, IN AND
FOR VOLUSIA COUNTY, FLORIDA

IN Re: ESTATE OF: Case No: 2018 11957 PRDL
Division: 10

ADDISON WOOLLEN McNAIRY,

Deceased

/

DENNIS LEE GORDEN,

Petitioner,
Vv.

STEVEN CHAUNCY,
Respondent.

STEVEN CHAUNCY,
Petitioner,
v.

Unknown Heirs of Addison Woollen McNairy,

 

Deceased and Dennis Lee Gorden,
Respondents.
/
ORDER D P IN FOR ESTABLI PROBATE
OF LOST OR DESTROYED WILL AND APPOINTMENT OF PERSONAL

 

An initial Petition for Administration was filed on September 6, 2018 by Steven Chauncy
seeking to probate a will dated May 4, 2007 (#1); that petition was subsequently amended to an
adversary proceeding entitled Amended Petition for Establishment and Probate of Lost or
Destroyed Will and Appointment of Personal Representative on December 21, 2018 (#36).
Dennis Lee Gorden filed an adversary proceeding by means of a Petition for Administration filed
on September 18, 2019 seeking to probate a later will dated July 6, 2018 (#10). These and other

various pleadings raised the issue as to the validity of the May 4, 2007 will and placed the

07/05/2019 02:34:25 PM Clerk of the Circuit Court, Volusia County, Florida
Case 6:21-cv-00158-WWB-EJK Document 1-2 Filed 01/22/21 Page 3 of 5 PagelD 13

question of improper execution at issue. The author of that will, attorney D. Michael Clower,
filed a proof of will in order to satisfy Florida Statute §733.207 and establish that lost will.
Dennis Lee Gorden raised the issue that the will was not executed with the formalities required
by Florida Statute §732.502 because the testator was not present when the two witnesses signed
the will. As a probate court should not admit a will to probate that has been improperly
executed, an evidentiary hearing was held on May 23, 2019 to determine the validity of the
execution of the May 4, 2007 will and, therefrom, that will’s validity and ability to be admitted
to probate.

Although petitioner Steven Chauncy testified at that hearing, he was not able to testify to
the facts of the execution of the May 4, 2007 will. Mr. Chauncy is a beneficiary under the May
4, 2007 will, but not the latter July 6, 2018 will. The two witnesses who did testify on the issue
of the execution of the May 4, 2007 will were attomey D. Michael Clower and Michael C. Main,
a witness to that will.

Mr, Clower testified as to his general practice as an attorney and his significant estate
planning experience. He testified that he “always” has the testator and the two witnesses in the
same place when it is executed and then notarizes those signatures. Mr. Clower testified that he
had prepared the May 4, 2007 will for Addison Woollen McNairy, someone he knew personally.
Once it was completed, he took the will to the Halifax River Yacht Club to look for Mr. McNairy
to sign it. He testified that he found him at the bar, along with two other individuals known to
him — Michael C. Main and Robert Weber - and they all signed the will in the presence of each
other. Although Mr. Clower did testify that he was “absolutely positive that all three men were

present” at the time of execution, he was not able to provide details of that signing — where they
Case 6:21-cv-00158-WWB-EJK Document 1-2 Filed 01/22/21 Page 4 of 5 PagelD 14

sat, who else was present in the room, and whether another known estate planning document (a
Power of Attorney) was signed at that same time.

On the other hand, Michael C. Main, one of the witnesses to the will, was very clear
about the details of the execution of the will. He remembers that he and the other witness,
Robert Weber, were sitting at the bar when Mr. Clower approached each of them and asked if
they would “sign a document for Mac.” Mr. Main knew that Mr. Clower was an attomey and
assumed it would be acceptable to do as he asked for someone they all knew. Mr. Main was
adamant that he did not see Mr. McNairy that day and certainly not at the time of signing of the
will. Mr. Main did sign as a witness to the will without reading it and, therefore, did so without
the knowledge that he was declaring the Testator signed the will in the witnesses’ joint presence.

Although the court finds both Mr. Clower and Mr. Main credible in their respective
recollections of that event, the court finds Mr. Main’s testimony provides more detail about the
actual execution of the will. The court can understand how an attorney such as Mr. Clower, who
does 50 or more wills a year, may not remember all the details of each will execution. However,
the court is not comfortable relying on the validity of a will based upon his routine practice,
especially in light of the specific details provided by Mr. Main. The greater weight of the
evidence leads this court to believe that short cuts were taken, likely due to familiarity with the
individuals involved, and that the testator and the witnesses were not in the presence of each
other when each signed the May 4, 2007 will.

The court took each party’s allegations of bias against the testimony of Mr. Clower,
suggested by counsel for Mr. Gordon, and that of Mr. Main, suggested by counsel for Mr.
Chauncy, into consideration. The court is mindful of the reasons that each man could have a

reason to testify the way each did. However, only inferences were advocated as a basis for a
Case 6:21-cv-00158-WWB-EJK Document 1-2 Filed 01/22/21 Page 5 of 5 PagelD 15

finding of bias; no evidence was submitted to support the respective allegations of bias. The
court will not rule based upon supposition to exclude a witness’ testimony. Even if the
inferences of bias were sufficient to do so, they would cancel each other out and leave the court
with the greater weight of the evidence analysis upon which this decision rests.

Therefore, itis ORDERED and ADJUDGED that the Amended Petition for
Establishment and Probate of Lost or Destroyed Will and Appointment of Personal
Representative filed by Steven Chauncy is DENIED and the Petition for Administration filed by
Dennis Lee Gorden is GRANTED. Counsel for Dennis Lee Gorden is directed to submit an
Order Admitting the July 6, 2018 will and appointing Dennis Lee Gorden as Personal
Representative, as well as Letters of Administration, within 15 days of the date of this order.

DONE and ORDERED in chambers, Volusia County, FL, on this _

"Mages PMS 8 1199/7

e-Signed 7/5/2019 2:34 PM 2018 11957 PRDL

Circuit Judge
